FILED

?§§“¥§ES§§‘§‘¥§é’ls§§é°§t§‘§l§§l A"R 02 2009
C|erk, U.S. Distr|ct and
Ba"kFUPfCY Courts

Feliks Vishevnik, )

Plaintiff, l

v_ § civil Acrion N@.  060'7
United States of America, §

Defendant. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the
complaint will be dismissed. Pursuant to 28 U.S.C. § 191 S(e), the Court is required to dismiss a
complaint upon a determination that it, among other grounds, fails to state a claim upon which
relief may be granted. 28 U.S.C. § l9l5(e)(2)(B)(ii).

In a lengthy, disjointed complaint, plaintiff, a resident of Alexandria, Virginia, sues the
United States for a host of events that allegedly occurred between "November 1990 till 2009,"
Compl. at 2, mostly in New York and Virginia by state and local officials Although plaintiff
seeks to hold the United States responsible, he has not directly implicated the United States, its
agencies or its employees in any wrongdoing and, thus, has failed to state a claim against the only

named defendant. A separate Order of dismissal accompanies this Memorandum Opinion.

,AM

‘ r/'l)`riité